Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It does not appear from the disclosure that “said first engagement being oriented “collinear” with each of said first feet, as set forth in collinear” with each of said second feet, as set forth in claim 7.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 4, 7, 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pineau (FR 3043427 A1).
Pineau (Figs. 1-6) shows;


    PNG
    media_image1.png
    775
    766
    media_image1.png
    Greyscale
1.    A ladder anchoring assembly being configured to secure feet of a ladder to a support surface, said assembly comprising:
   a first mount (2) having a first space for insertably receiving a foot of a ladder and a first engagement (see above) for engaging the foot of the ladder, said first 
    a second mount (1) having a second space therein for insertably receiving the foot of the ladder and a second engagement (see above) for engaging the foot of the ladder, said second mount being attachable to the support surface having said second mount being directed toward said first mount such that each of said first mount and said second mount surrounds the foot of ladder (see Fig. 2) wherein said first mount and said second mount are configured to restrain the foot of the ladder on the support surface.
2.    The assembly according to claim 1, wherein said first mount (2) comprises a central section extending between pair of first feet (see above), each of said first feet having a distal end with respect to said central section, said first feet being spaced apart from each other to define said first space between said first feet.
5.    The assembly according to claim 2, wherein said second mount (1) comprises a middle section extending between pair of second feet (141, 142), each of said second feet having a distal end with respect to said middle section, said second feet being spaced apart from each other to define said second space between said second feet.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pineau (FR 304427 A1), as applied to claims 2 and 5 above.
With respect to claims 3 and 6, and the use of a pair of fastener apertures with the aid of fasteners to fixed slidable mounts in a closed operable position is a conventional practice.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided fastener holes, as is conventional, through the top and bottom surfaces of the first and second mounts of Pineau, since it would have provided the predictable results of fixing his mounts in the closed operable position.

6.    The assembly according to claim 5, wherein said second mount (1) has a top surface (140) and a bottom surface, said second mount having a pair of fastener apertures each extending through said top surface and said bottom surface of said second mount, each of said fastener apertures being positioned on a respective one of said second feet.
Claims 4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634